DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 and 17 November 2021 were filed on or after the mailing date of the Non-Final Rejection on 10 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The examiner notes that the applicant has not contested the consideration of IDS references as outlined in the Non-Final Rejection mailed 10 November 2021.  The examiner further reiterates that the applicant is specifically requested to separately make of record any reference known to illustrate a monolithic seal cap, plug, or cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,784,081 to Blume (Blume hereinafter) in view of US PGPub 2004/0076526 to Fukano et al. (Fukano).
Regarding claim 1, Blume teaches a plunger pump system generally, including a pump (as in Fig. 1) with a plunger (81), a fluid end block assembly (90) with a fluid end block body (50), a suction port (37), a discharge port (45), a pump bore (85), and a fluid chamber (99) with an open end portion (at 75) closed by a two piece fluid cover (70/73).  Blume does not teach a monolithic fluid cover.  Fukano teaches another positive displacement pump (10) generally, and particularly teaches that opposite a plunger (114) a pressure sensor (36) is installed via an adapter (34) and plug (42) and engaged with a bore (32) by a seal (not labeled, see Fig. 1) located on a shoulder arranged such that an inner first section (adjacent 36) has a first diameter and a second outer section has a larger diameter outward of the shoulder. Fukano indicates that this arrangement allows for pressure monitoring (paragraphs 10-11).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pressure sensor and plug as taught by Fukano to the pump of Blume in order to measure the pressures therein for control or experimentation purposes.
Regarding claim 2, Fukano teaches a first portion (within the seal) of a small diameter and a second (beneath the seal in Fig. 1) section of a larger diameter.
Regarding claim 3, Fukano teaches a threaded outer periphery of a flange (at 42) providing engagement with the pump block (12).
Regarding claim 4, Fukano teaches a first seal member (see below).

    PNG
    media_image1.png
    242
    506
    media_image1.png
    Greyscale

Regarding claim 5, Fukano does not explicitly teach a second seal member on the first section.  However, as such a second seal would arise from the mere duplication of the seal, this is not held to patentably distinguish the cover. 
Regarding claim 13, Fukano teaches that the shoulder interacts (i.e. is disposed within) an open end portion to align the plug therewith.

Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive.
With respect to the argument that Fukano does not teach a monolithic body, the examiner is not persuaded.  To allege an error in the rejection, specifically in the examiner’s claim construction, the applicant points to the specification and an alleged special definition of the term “monolithic body”.  This argument fails in at least three respects.  First, the alleged special definition is provided as an example (that is, within an “e.g.” or “exempli gratia” clause) and is not specifically limiting on the claims.  Indeed the specification also states “all matter contained in the above description… shall be interpreted as illustrative and not in a limiting sense” (specification filed 7/23/2021, paragraph 0069).  So, first, the alleged special definition is explicitly not limiting on the claimed invention and therefore has no substantive limiting impact on the broadest reasonable interpretation of the claim.  Second, even assuming for the sake of argument that the given definition was proper to apply, the definition fails to distinguish over the structure taught by Fukano.  Specifically, there is nothing in the definition which excludes an annular body from being monolithic.  Given that the instant application clearly considers recessed tool engagement features (113, 231) to be within the definition of a monolithic body, it appears that such a body may include at least indentations.  There being nothing regarding a through hole creating an annulus, the structure taught by Fukano falls within the provided definition.  Third and including a monolithic body” (claim 16).  As such, further elements, such as a pressure sensor located within an annular monolithic body, are not excluded from the claim scope.  Accordingly, the broadest reasonable interpretation of claim 16 includes at least the scope rendered obvious by Blume as modified in view of Fukano.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., material integrity, durability, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        29 November 2021